In the
 United States Court of Appeals
               For the Seventh Circuit
                       ____________

No. 05-1287
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                             v.

CARL A. GEE,
                                       Defendant-Appellant.
                       ____________
          Appeal from the United States District Court
               for the Eastern District of Wisconsin.
        No. 03-CR-259—Rudolph T. Randa, Chief Judge.
                       ____________
 ARGUED DECEMBER 7, 2005—DECIDED DECEMBER 23, 2005
                    ____________


 Before EASTERBROOK, MANION, and SYKES, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Opportunities Industrial-
ization Center of Greater Milwaukee (OIC)—an organiza-
tion affiliated with the self-help movement founded in 1964
by Rev. Leon H. Sullivan in Philadelphia—holds contracts
to administer Wisconsin’s welfare-reform program, popu-
larly known as W-2 (for “Wisconsin Works”). These con-
tracts bring in about $40 million annually, approximately
two-thirds of OIC’s revenue. A jury concluded in this
criminal prosecution that Carl Gee had conspired with Gary
George and Mark Sostarich to obtain these contracts
corruptly. Gee caused OIC to pay kickbacks to George, who
at the time was the majority leader of Wisconsin’s state
2                                                No. 05-1287

senate. The kickbacks violated 18 U.S.C. §666 because OIC
receives more than $10,000 annually in federal grants (W-2
is itself about 80% federal money), and the agreement
among Gee, George, and Sostarich to violate §666 in turn
violated 18 U.S.C. §371, the general conspiracy statute. Gee
has been sentenced to 24 months’ imprisonment and
ordered to pay restitution of some $473,000. George pleaded
guilty to the §371 charge, and we have affirmed his convic-
tion and sentence of 48 months’ imprisonment, though we
directed the district court to revisit George’s obligation to
make restitution. See United States v. George, 403 F.3d 470
(7th Cir. 2005). Sostarich pleaded guilty to a different con-
spiracy with George, agreed to cooperate (he testified
against Gee), and was sentenced to make restitution, serve
home confinement but no imprisonment, and perform
community service; he did not appeal.
  The evidence permitted a jury to find that Gee caused
OIC to pay George for his assistance in directing the
welfare-program-management contracts to OIC and pre-
venting the state from auditing OIC’s performance. Money
passed from OIC to George in two ways. First, OIC gave
Sostarich a monthly retainer, 80% of which he made over to
George (often after one of George’s aides picked up the
check from OIC, delivered it to Sostarich, and waited while
he made out a personal check to George for his cut). George
never performed any legal work in exchange for this money;
neither OIC nor Sostarich filed tax documents showing how
the monthly fee had been divvied up. Second, OIC “in-
vested” $200,000 of an affiliate’s money in a corporation,
controlled by George’s family, whose sole asset was a TV
station in the Virgin Islands. Although Gee told the affiliate
that it would receive 20% of the corporation’s stock, no
certificates were issued and the “investment” never ap-
peared on the corporation’s books. The money seems to have
gone straight to George’s pocket, with OIC receiving his
goodwill and political patronage rather than an equity
interest in a business.
No. 05-1287                                                  3

  Gee contends that this evidence does not support the
conviction. He offers three principal arguments. One is that
the $200,000 came from OIC’s profits and bonuses
for administering the W-2 program rather than from
any federal grant. This argument supposes that §666
reaches only funds that can be traced directly to the grant.
The Supreme Court rejected an identical argument in Sabri
v. United States, 541 U.S. 600 (2004), as we had done
earlier in United States v. Grossi, 143 F.3d 348 (7th Cir.
1998). Gee never mentions either of these decisions.
   Another argument is that the evidence does not estab-
lish any specific act that George took in response to any
specific payment. Gee contends that the absence of a quid
pro quo prevents conviction. Yet the statute does not
require any such link. A quid pro quo of money for a specific
legislative act is sufficient to violate the statute, but it is
not necessary. It is enough if someone “corruptly solicits or
demands for the benefit of any person, or accepts or agrees
to accept, anything of value from any person, intending to
be influenced or rewarded in connection with any business,
transaction, or series of transactions of such organization,
government, or agency involving any thing of value of
$5,000 or more”. 18 U.S.C. §666(a)(1)(B). A sensible jury
could conclude that George had this corrupt intent, and that
Gee and Sostarich conspired with George to carry out a plan
in which federal money in OIC’s hands was exchanged for
George’s influence. See United States v. Agostino, 132 F.3d
1183, 1190 (7th Cir. 1997).
  Finally, Gee observes that George was in the legislative
rather than the executive branch of Wisconsin’s govern-
ment, which awarded W-2 contracts, and contends that
he therefore “had no power or authority to influence; he did
nothing to ‘merit’ a reward.” This confuses influence with
power to act unilaterally. A legislator with the ability to
control the senate’s agenda can throw a monkey wrench
into a Governor’s program, and this power confers influence
4                                                No. 05-1287

over executive decisions even when the legislature does not
pass any particular law. The absence of new laws may show
the successful application of influence. One does not need to
live in Chicago to know that a job description is not a
complete measure of clout. The evidence permitted a
reasonable jury to find that George had plenty of clout and
used it to OIC’s benefit, for which he was well paid.
  Gee does not contest the length of his prison sentence but
does complain about the restitution. The principal problem
that led to the remand in George was our inability to
discern what the award represents. Here, as in George, the
district judge failed to explain his decision; but this time it
is easy to see where the numbers come from. The award
equals $200,000 (the “investment” in George’s business)
plus 80% of Sostarich’s retainer. That’s exactly what the
victim lost and thus is an appropriate award under 18
U.S.C. §3663A. Although George notes that the victim in a
prosecution under §371 is the United States, OIC is a proxy
for the federal interest because it was a recipient of federal
funds that were designated for a particular use. Restoring
this money to OIC will enable it to carry out the federal and
state welfare programs with the full resources that the
contracts provided originally. Sostarich actually provided
legal services, but he was willing to do this for only 20% of
the retainer. Had funds not been diverted to George, OIC
could have saved the difference. It is entitled to restitution
of that difference, and its entitlement to a return of the
$200,000 is straightforward.
                                                   AFFIRMED
No. 05-1287                                          5

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-23-05